      Case 3:18-cv-00296-LRH-CBC Document 90 Filed 08/28/19 Page 1 of 3



 1 JACKSON LEWIS P.C.
   Joshua A. Sliker (Nevada Bar No. 12493)
 2 Joshua.Sliker@jacksonlewis.com
   300 S. Fourth Street, Suite 900
 3
   Las Vegas, Nevada 89101
 4 Telephone:     (702) 921-2460
   Facsimile:     (702) 921-2461
 5
   CHARIS LEX P.C.
 6 Sean P. Gates (admitted pro hac vice)
   sgates@charislex.com
 7
   Douglas J. Beteta (admitted pro hac vice)
 8 dbeteta@charislex.com
   301 N. Lake Ave., Suite 1100
 9 Pasadena, California 91101
   Telephone:     (626) 508-1717
10 Facsimile:     (626) 508-1730
11
   Attorneys for Plaintiff/Counter-Defendant
12 TESLA, INC.
                                UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14
   TESLA, INC., a Delaware corporation,          Case No. 3:18-cv-00296-LRH-CBC
15
16                  Plaintiff,
                                                   TESLA, INC.’S RESPONSE TO TRIPP’S
17         vs.                                     MOTION TO SEAL HIS DAUBERT
                                                   MOTION TO EXCLUDE EXPERT
18 MARTIN TRIPP, an individual,                    OPINION AND TESTIMONY (ECF NO. 87)
19
                    Defendant.
20
21 AND RELATED COUNTERCLAIMS
22
23
24
25
26
27
28


                 TESLA, INC.’S RESPONSE TO TRIPP’S MOTION TO SEAL HIS DAUBERT MOTION
                               TO EXCLUDE EXPERT OPINION AND TESTIMONY
       Case 3:18-cv-00296-LRH-CBC Document 90 Filed 08/28/19 Page 2 of 3



 1          Plaintiff and Counter-Defendant Tesla, Inc., hereby submits this response to Defendant and

 2 Counter-Claimant Martin Tripp’s motion to seal his motion to exclude the testimony of Jeffrey
 3 Kinrich (ECF No. 87). The only information Tesla seeks to seal is the salary information of its

 4 employees and the rates paid to Nisos Group contained in Jefferey Kinrich’s expert report and its
 5 exhibits.1 This is confidential information whose disclosure would invade Tesla’s employee’s
 6 rights of privacy and would reveal sensitive financial data concerning Nisos Group. See, e.g.,
 7 Aerodynamics Inc. v. Caesars Entm’t Operating Co., No. 2:15-cv-01344-JAD-PAL, 2015 U.S.
 8 Dist. LEXIS 129588, at *46 (D. Nev. Sep. 24, 2015) (sealing financial information, including
 9 amounts paid by vendors and salary information). Significantly, none of this information is relevant
10 to Tripp’s motion as illustrated by Tripp’s redaction of Exhibits 1 and 3 to Jeffrey Kinrich’s report.
11          Nonetheless, Tripp’s redactions are insufficient to protect these third-party interests as the

12 relevant financial information is also revealed in paragraphs 16-17 and 24 of Kinrich’s report and
13 in Exhibit 2 to Kinrich’s report. Thus, Tesla is concurrently submitting a revised version of Jefferey
14 Kinrich’s report and exhibits with adequate redactions.2 Tesla respectfully submits that the version
15 of Kinrich’s report submitted as Exhibit C to Tripp’s Daubert Motion to Exclude Expert Opinion
16 and Testimony (ECF No. 86) be sealed. Tesla does not request the sealing of any other portion of
17 ECF No. 86.
18
19 Dated: August 28, 2019                            CHARIS LEX P.C.

20
21                                                   By: /s/ Sean P. Gates
                                                         Sean P. Gates
22                                                       Attorneys for Plaintiff and
                                                         Counter-Defendant Tesla, Inc.
23
24
25
26
            1
27             If Tripp’s counsel had met and conferred on these motions, they would have been aware
     of the limited information Tesla is requesting to be sealed.
28          2
                The revised report is attached hereto as Exhibit 2.
                                                         -1-
                             TESLA, INC.’S OPPOSITION TO TRIPP’S DAUBERT MOTION
                                TO EXCLUDE EXPERT OPINION AND TESTIMONY
      Case 3:18-cv-00296-LRH-CBC Document 90 Filed 08/28/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2
            I hereby certify and declare under penalty of perjury that on August 28, 2019, I electronically
 3 filed  the  foregoing TESLA, INC.’S RESPONSE TO TRIPP’S MOTION TO SEAL HIS
   DAUBERT MOTION TO EXCLUDE EXPERT OPINION AND TESTIMONY (ECF NO. 87)
 4 with the Court’s CM/ECF system which will send notification of such filing to counsel of record for
   all parties including:
 5
                  Robert D. Mitchell
 6                William M. Fischbach III
                  Matthew D. Dayton
 7                TIFFANY & BOSCO, P.A.
                  2525 E. Camelback Road
 8                7th Floor, Camelback Esplanade II
                  Phoenix, AZ 85016-4229
 9
                  TEL: 602-255-6000
10                FAX: 602-255-0103
                  E-MAIL: rdm@tblaw.com
11                E-MAIL: wmf@tblaw.com
                  E-MAIL: md@tblaw.com
12
                  Attorneys for Defendant/Counterclaimant
13                Martin Tripp

14
15
                                                      /s/ Douglas J. Beteta
16                                                 Counsel at Charis Lex, P.C.
17
18
19
20
21
22
23
24
25
26
27
28

                                          CERTIFICATE OF SERVICE
